United States Court of Appeals
                       For the First Circuit


No. 12-2275

                 REV. FR. EMMANUEL LEMELSON, f/k/a
               Gregory M. Lemelson; ANJEZA LEMELSON,

                      Plaintiffs, Appellants,

                                 v.

              U.S. BANK NATIONAL ASSOCIATION, Trustee,

                        Defendant, Appellee.


                            ERRATA SHEET

     The opinion of this Court issued on July 1, 2013 is amended
as follows:

     On page 9, line 15: replace "995 N.E.2d at 887" with "995
N.E.2d at 886"